           Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 1 of 27




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

____________________________________

ENZO COSTA, et al.,

                          Plaintiffs,

          v.                                         Civil Action No. 19-3185 (RDM)

BARBARA BAZRON, et al.,

                  Defendants.
____________________________________

         REPORT SUBMITTED BY AMICUS CURIAE PATRICK CANAVAN PSY.D.
                      PURSUANT TO MAY 1, 2020 ORDER

          Pursuant to the May 1, 2020 Consent Order issued in the above-captioned matter, Amicus

Curiae Patrick Canavan, PsyD submits the following report for the Court’s consideration.

          I. INTRODUCTION

          On May 1, 2020, this Court appointed Ronald Waldman, MD, Joan Hebden, and Patrick

Canavan, PsyD as amici to provide specific information to the Court regarding COVID-19

prevention and management and mental health services at Saint Elizabeths Hospital. Dr.

Waldman and Ms. Hebden were ordered to address 16 specific questions relating to infection

control and management, and the undersigned was ordered to address seven questions relating to

mental health care at the Hospital.1 On May 7, 2020, amicus participated in a teleconference

with the Court and the parties and provided a summary of his preliminary findings, which are

explained in greater detail below.



1   See May 1, 2020 Order, Attachment A.
          Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 2 of 27



        This report describes the methodology amicus relied upon to conduct this assessment, a

brief overview of Saint Elizabeths Hospital, and amici’s findings and recommendations related

to the questions delineated in the May 1, 2020 Order.2 During this review, defendants were

responsive to requests for documents and quickly provided staff for interviews, including some

that occurred on weekends and in the evenings. They arranged for interviews with individuals in

care which were essential to complete this review. The defendants also arranged for remote

access to the Hospital’s electronic health record which facilitated my review and analysis. The

managers and staff were forthcoming and frank in their assessments. These efforts are made

more remarkable given the significant and rapidly changing challenges the Hospital is facing as

it addresses the COVID-19 outbreak.

        II. METHODOLOGY

        Amicus utilized multiple strategies to obtain as complete information as possible given

the Court’s time frame to address the specific questions posed by the Court. Structured phone

interviews were conducted with the Department of Behavioral Health (DBH) Director and Saint

Elizabeths Hospital’s Chief Executive Officer, Medical Director, Chief Clinical Officer,

Directors of Psychology, Social Work and Rehabilitation Services, Clinical Administrators and

Recovery Advocate Director, Positive Behavioral Support3 Director, Therapeutic Learning

Center Director, Incident Investigations Manager, and Consumer Affairs Chief. In addition,



2  Amicus was assisted by Maura Gaswirth, a licensed independent clinical social worker with an extensive mental
health background who conducted interviews and reviewed medical records; she was the Director of Social Work at
Saint Elizabeths from 2010-2016; Mark Jordan, who has expertise fact-finding in the context of institutional reform
litigation who reviewed documents, participated in interviews and conducted data analysis, and Janet Maher, an
attorney specializing in mental health law who was the DOJ Compliance Officer from 2007 to 2014 and
Performance Improvement Director at Saint Elizabeths from 2013 to 2016. Ms. Maher participated in interviews
and reviewed documents.
3 Positive Behavioral Support (PBS) is a behavior management system used to understand what drives an
individual's challenging behavior and what benefit is the individual receiving secondary to the behavior. Under
PBS, a system of rewards is used to reinforce the individual’s positive behavior.
                                                         2                                       Mental Services Report
                                                                                                          May 11, 2020
          Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 3 of 27



Amicus was onsite at Saint Elizabeths Hospital on May 5th and May 6th, 2020; five units were

visited, and video conferencing interviews and numerous off-unit staff interviews were

conducted.4 Based upon the advice of Ms. Hebden, and consistent with the Court’s Order,

Amicus did not visit units designated as isolation units where active COVID-19 cases are housed,

but instead interviewed clinical staff from these units by videoconference. Amicus also reviewed

electronic health records of 29 individuals in care5 and analyzed data from the information

management system maintained by the Hospital.6 In-person interviews (and, in a few cases,

phone interviews) also were conducted with direct care clinical staff representing all disciplines

including nursing, social work, psychiatry, psychology, clinical administrators, and rehabilitation

therapies and Therapeutic Learning Center (TLC) clinicians.7 Finally, in-person or video

conference interviews with multiple individuals from seven units including several of the named

plaintiffs were completed. In total, 18 individuals in care, 32 clinical staff and 13 managers were

interviewed.



4  The May 1, 2020 Order specifically provided that inspections should made using existing video camera monitors
to the extent possible, but that amici could visit units if they deemed necessary. Units visited by this Amicus
included 1D, 1E, 1F, 2A, and 2C. The status of the units at the times of visits were as follows: 1D (no known
exposure unit); 1E (no known exposure unit); 1F (known exposure; post-quarantine); 1G (known exposure,
quarantined); 2A (no known exposure unit) and 2C (post-quarantine). However, it should be noted that the
infection control related designation of a unit may change as frequently as daily.
5 The Hospital refers to those who are admitted and receiving services at the Hospital as individuals in care and I
will use that terminology in this report.
6 Datasets included Hospital admission and discharges between March 15, 2020 and May 5, 2020; Housing
assignments for all Hospital patients since March 15, 2020; Daily Census reports from March 15, 2020 to May 1,
2020; List of COVID-19 tests ordered by name, order date, testing date, test result, and housing unit; Schedule of
Treatment Activities by day, by unit and by discipline since March 1, 2020; Data regarding groups scheduled, held,
and attendance at the TLCs from February 1, 2020 to February 29, 2020; Data reflecting hours of mental health
treatment per week since March 1, 2020, by discipline; Seclusion and restraint data since January 1, 2020 by patient
name, unit, intervention type and time in restraint or seclusion; Data relating to STAT/PRN medication usage by
patients since January 1, 2020, including patient, type of medication, order type, and whether administered
voluntarily or involuntarily; Report of Unusual Incidents including date, category, description of incident, severity,
from January 1, 2020 to May 1, 2020 and the Hospital’s Schedule A.
7 As used in this report, Rehabilitation Services encompasses recreation therapy, vocational rehabilitation,
occupational therapy, education therapy, chaplain services and the creative arts therapies which include art therapy,
music therapy, and dance therapy. Rehabilitation Services also includes barber and cosmetology services. The
Therapeutic Learning Center staff includes Licensed Professional Counselors, group therapists, substance abuse
counselors, and program administrators and support.
                                                          3                                        Mental Services Report
                                                                                                            May 11, 2020
           Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 4 of 27




          III. HOSPITAL OVERVIEW

          On May 1, 2020, the Hospital had a total of 209 individuals in care on its census,

    compared with 268 on March 12, 2020, which is about the time the first positive COVID-19

    case was identified at the Hospital. As reflected in the chart below, admissions to the Hospital

    have significantly decreased, which, combined with a substantial increase in discharges, has

    brought the census to historic lows.




          The Hospital operates 12 units, with five located on what is known as the Transitional

    Side, and seven on the Intensive Side.8 Census on the units as of Amici’s visits ranged from a


8 The designations “Transitional” and “Intensive” reflect both location of a housing unit and differences in security
levels among units served by them. Individuals in care assigned to the Transitional side are generally more
psychiatrically stable, often have privileges and are in programming that reflects their ability to handle more
                                                          4                                        Mental Services Report
                                                                                                            May 11, 2020
          Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 5 of 27



 low of nine to a high of 24. Units include geriatric units, forensic and civil mixed units, forensic

 pre-trial admissions units, and long-term units. Some units are coed. During the COVID-19

 outbreak, the Hospital also has used the Therapeutic Learning Centers and the Seclusion Suite

 as temporary isolation or quarantine space.

         Since the COVID-19 outbreak, units have also been designated for Infection Control

 purposes as Isolation Airborne Precaution units (COVID-19 positive cases or Persons Under

 Investigation cases), or Universal Personal Protective Equipment (PPE) Droplet Precaution

 units (no known exposure, either known exposure in the past 14 days but not COVID-19

 positive, or post-quarantine). The unit designation, census and unit assignments of individuals

 in care have change frequently in response to the ever-changing requirements of infection

 control and prevention.

         Hospital policy requires that each individual in care have a current treatment plan, called

the Individual Recovery Plan (IRP), which includes goals, objectives and interventions and

which is updated at regular intervals. The IRP is updated at regularly defined intervals.

Interventions reflect actions of staff designed to support the individual in care in reaching his or

her objectives and goals. Under Hospital policy, the target number of hours of active treatment

is 15-20 hours per week depending on the individual in care’s clinical condition.9 In general, the

Hospital provides treatment through various modalities including but not limited to medication,

individual and group therapies, and recreational and socialization activities. Nursing

interventions are also a significant aspect of the treatment provided. This is discussed in more

detail in the findings section below.



challenging groups and activities. Individuals on the Intensive side include those in pre-trial status in criminal cases,
new admissions and more long-term individuals who are not yet stable.
9 Interdisciplinary Recovery Planning (IRP) for Inpatient Services , Policy Number 102.00 at III.C.3.a.vi.

                                                           5                                         Mental Services Report
                                                                                                              May 11, 2020
          Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 6 of 27




        IV. FINDINGS RELATED TO MENTAL HEALTH CARE10

Question 17: Are the Hospital and the Department of Behavioral Health periodically
evaluating patients for discharge to a community placement in light of the COVID-19
outbreak?

        The Hospital and the Department of Behavioral Health (DBH) are evaluating the

discharge readiness of individuals in care and are continuing efforts to discharge individuals

from the Hospital, but changes in the discharge planning process, housing shortages and

community providers’ fears relating to accepting individuals from the Hospital as a result of the

COVID-19 outbreak are contributing to delays in effecting discharges.

        The discharge planning process for individuals in care begins upon admission and is an

ongoing focus of treatment. As part of the treatment planning process, all disciplines must

complete or update their assessments before each treatment plan, and, in the context of discharge

planning, the social worker plays a primary role in gathering information and updating the

progress toward discharge in his or her assessment. Further, each treatment plan must specify

individualized discharge criteria, and include the anticipated place of discharge or level of care

needed upon discharge, current barriers to discharge, and measurable interventions to address the

barriers; the treatment plan must also specify the person responsible for delivering the

intervention and the timeframe for completion of the interventions.11 In support of the discharge

goal, the Hospital convenes multiple groups in the TLCs and on the unit which focus on

preparing the individual for discharge. Because access to housing and subsidies is funded and

determined by DBH, the Hospital works closely with DBH to achieve discharges.



10 In Attachment A to the May 1, 2020 Order, the Court posed seven questions related to mental health care which
are numbered from 17- 23. For convenience of the Court and parties, amicus will use this numbering system in this
Report. Additionally, Amicus will summarize in each section how the situation has changed since the COVID
outbreak.
11 IRP Policy Number 102 at III.C.5, supra at 9.

                                                        6                                      Mental Services Report
                                                                                                        May 11, 2020
          Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 7 of 27



        Pre-COVID Process. Prior to the COVID-19 outbreak at the Hospital, a “ready for

discharge” list was maintained by the Hospital and DBH to monitor closely discharge planning

and progress. An individual was placed on the list when the treatment team determined that the

individual had progressed sufficiently such that the treatment team could identify the level of

care and housing needs for the individual when discharged. This “ready for discharge list” was

updated regularly by social work staff as individuals’ psychiatric needs stabilized, type of

housing needs changed, legal status was updated, and services needed in the community evolved.

The ready for discharge list included (and still includes) the individual in care’s recommended

level of care in the community, a brief description of efforts to discharge, and barriers to

outplacement which allowed the Hospital and DBH to identify issues and address them

systemically or individually depending on the problem. The Hospital’s Social Work Director

held bi-weekly meetings with DBH central office staff to review the ready for discharge list and

address barriers to discharge. These meetings provided structured, ongoing communication and

close monitoring and kept the key players focused on discharging those for whom hospitalization

was no longer needed. In addition, before the COVID-19 outbreak, Core Service Agency

(CSA)12 case managers were more actively involved in planning, including coming to the

hospital to engage with clients 30 days prior to discharge. Individuals in care also were able to

visit potential housing sites to interview with providers and to see if they liked where they might

live.

        Post- COVID-19 Process. Once the COVID-19 outbreak occurred, the “ready for

discharge” list continued to be maintained and updated. However, the biweekly meetings with



12 Core services agencies are community providers who provide case management and treatment services. Each
individual in the community receiving services is linked to a CSA who take over the management of treatment upon
discharge.
                                                       7                                      Mental Services Report
                                                                                                       May 11, 2020
          Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 8 of 27



DBH were suspended (mid-March) and communication with the Department is now limited to

phone and email, rather than in person. CSA’s and Assertive Community Treatment (ACT)

teams no longer provide in-person treatment or follow-up, and TLC discharge-related groups

have been terminated. Individuals in care are not being taken to see housing options, and do not

have the opportunity to interview with a provider in person. Consequently, there have been

delays recently in discharging individuals in care. As of May 6, 2020, there were 56 individuals

in care on “ready for discharge” list.13

         a. Are there barriers to timely and appropriate discharge being addressed?

         Identification of appropriate housing in the community has been and continues to be a

significant barrier. While there are many types of housing in the community, there are shortages

in many of the particular types of housing needed by those ready for discharge. In other cases,

there is no bed available to address the particular needs of the individual ready for discharge,

such as the need for a first-floor room, or a male or female only home. Housing has long been a

barrier due to scarce resources, and in the past two years, adequate funding for more staff and

resource intensive housing options has not been available. Additionally, funding for the early

involvement of community case managers which supports continuity of care and discharge

planning is not available unless the individual in care is within 30 days of discharge. 14

         Discharge also has become more difficult now as many housing providers are reportedly

afraid to accept individuals from Saint Elizabeths due to COVID-19 concerns. Thus, in addition

to the stigma associated with mental illness, Saint Elizabeths’ individuals in care now have the


13 The housing types required for those currently on the “ready for discharge list” include nursing home (14
individuals); supported rehabilitation residence (ten individuals); intensive residence (three individuals); supported
residence (18 individuals); single room occupancy (three individuals); Department of Disability Services housing
(two individuals); apartment (one individual); and for the remaining individuals, planning is on hold for clinical
reasons.
14 Until 2017, CSA staff could work with hospitalized individuals for up to 90 days prior to discharge. This
additional time allowed for CSA workers to develop rapport with their new clients and learn their preferences.
                                                           8                                        Mental Services Report
                                                                                                             May 11, 2020
            Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 9 of 27



added stigma of potential COVID-19 exposure. Additionally, telephone interviews are less

effective than in person interviews for the few housing slots available, fewer community

providers are even willing to talk to hospitalized individuals about services or housing due to the

outbreak and thus the Hospital has had fewer acceptances since mid-March. It should be noted

that there also have been fewer placements for individuals in care going to their own apartments

since the COVID-19 outbreak as landlords tell social workers that they are leery of accepting

referrals from Saint Elizabeths. This is likely to remain problematic for the foreseeable future.

        b. How frequently is the Hospital discharging patients?

        In an effort to reduce the census at the time the outbreak started, DBH and the Hospital

worked with the courts to discharge as many misdemeanant pre-trial individuals as possible.

Additionally, concerted efforts were made to address those on the “ready for discharge list.”

Between March 15, 2020 and May 2, 2020, there were 57 non-death related discharges, which

included 39 individuals with a forensic pretrial legal status, 15 with a civil legal status and two

with a forensic post-trial legal status.15 Two of the forensic pretrial individuals returned to the

jail, and the remaining pretrial individuals were released to shelters (16), group home (one) or

returned home to family or another setting (22). The 15 individuals with a civil legal status and

the two forensic post-trial individuals were placed in housing in the community.16

        This number of discharges is a significant accomplishment, although the number of

discharges involving non-pretrial forensic individuals has decreased noticeably since the middle

of April.




15 One of the forensic post-trial patients was discharged twice during this period.
16 These individuals were discharged to nursing homes (3); home or self (5), and other (9) including one to a DDS
placement, which is extremely difficult even in non-pandemic periods.
                                                        9                                       Mental Services Report
                                                                                                         May 11, 2020
        Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 10 of 27



Discharge Related Recommendations: As noted above, there has been several barriers to

discharge and new challenges have emerged because of COVID-19.

       Recommendation # 1: The DBH should immediately begin a program to educate

community providers about COVID-19 to calm fears over housing or serving Saint Elizabeths

individuals in care.

       Recommendation # 2: Hospital staff and DBH staff should immediately restart meeting

twice a week via video conferencing to review and update the “ready for discharge” list and

address any new barriers that have been highlighted because of COVID-19, so DBH can engage

community providers and identify strategies to mitigate concerns.

       Recommendation # 3: DBH should provide a short-term subsidy or other supports to

providers who accept individuals in care from Saint Elizabeths in the near future.

       Recommendation # 4: DBH should expand housing options for older individuals in care

or those who need higher levels of care such as nursing home or intensive residence, as well as

individuals in care who have suffered from COVID-19 who may experience lingering effects and

thus may be in need more intensive community supports.

       18. What mental health services is the Hospital providing to patients in light of the
       COVID-19 outbreak, and how are they being provided? What has changed in light
       of the COVID-19 outbreak about how the Hospital is providing mental health
       services?

       PreCOVID-19 outbreak. In general, prior to the COVID-19 outbreak, Saint Elizabeths

provided a full range of behavioral health services to individuals in care tailored to their

individual needs. Treatment was driven by the individual’s IRP goals and objectives, and

identification of interventions appropriate to those goals was prioritized jointly by the individual

and the treatment team from a range of services, which included but were not limited to,

individual and group therapies, socialization and recreational activities, psychological evaluation

                                                 10                                  Mental Services Report
                                                                                              May 11, 2020
         Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 11 of 27



and testing, medication management and education, discharge planning, substance abuse

evaluation and treatment, and competency restoration.

         The linchpins of the Hospital treatment delivery were its three Therapeutic Learning

Centers (TLC). Individuals were scheduled for groups that met the individual’s psychiatric,

psychological and physical health needs.17 The Transitional TLC operated five days a week and

was a full-day program operating two-hours in the morning and two-hours in the afternoon. The

Intensive TLC operated two programs, including a half day program five days a week in the

morning for forensic post-trial and female individuals in care residing on the Hospital’s Intensive

side, with afternoon programming held on the units. In the afternoon, the Intensive TLC

operated a half-day program for pretrial forensic individuals in care focusing on competency

restoration, with on-unit programming in the morning. Group curricula was modified to meet the

needs of those with cognitive limitations or other special needs. Groups were led by all

disciplines including psychiatrists, psychologists, social workers, creative arts therapists,

substance abuse counselors, nurses and chaplains. Treatment teams provided supports to

individuals in care between their scheduled groups and activities and held community meetings,

and the Hospital provided a range of evening and weekend recreational and enrichment activities

for individuals in care. Additionally, approximately 56 individuals in care participated in

individual therapy, generally once per week, with sessions lasting from 30 minutes to one hour.

Competency restoration was included in the TLC programming and was supplemented on the

unit by Nursing staff.




17 Group therapies offered in the TLCs included substance abuse treatment, dialectical and cognitive behavioral
therapies, psychiatric and psychology groups such as anger and stress management, medication education,
nutritional education, health education, enrichment activities, music, art, occupational, education, vocational and
recreational therapies, competency restoration, and community integration.
                                                          11                                        Mental Services Report
                                                                                                             May 11, 2020
         Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 12 of 27



         Post COVID-19 outbreak. After the COVID-19 outbreak, treatment planning was

modified dramatically so that individuals in care, treatment team members and other interested

parties could safely participate. The Hospital began using video teleconferencing18 to conduct

IRP meetings. Generally, treatment plan conferences now are held with only the clinical

administrator (or another treatment team member) and the individual in care physically together,

and other members of the team participate remotely via video teleconference or phone. This has

allowed IRP meetings to proceed, but staff have reported that it has impacted participation of

some key participants, as some family members, attorneys and community case managers have

not been able to participate due to complicated scheduling and use of new technology, and that

some individuals in care have had a harder time adjusting to the new method of treatment

planning.

         The provision of treatment has also changed. Beginning March 9, 2020, Treatment

Services began limiting outside trips taken by TLC participants due to COVID-19 concerns.

Then, beginning March 17, 2020, the TLCs closed due to the risk of cross-contamination, and

have not reopened.19 In late March, TLC and Rehabilitation Services developed schedules for

on-unit programming to begin after the “Spring vacation” was scheduled to end, with limited and

identified staff who would be dedicated to a particular unit, but that plan was not approved by the

Hospital administrative leaders and, as a result, no group therapies have been provided by

Rehabilitation or TLC staff since mid-March.20 Rehabilitation and TLC staff have occasional



18 This system is also used for court hearings, and occasionally for family and lawyer visits.
19 The closure initially included moving up a planned “Spring vacation” closure, but the closure became permanent.
20 Managers explained that the decision was prompted by an effort to restrict staff entering units to treatment team
members only who work on the unit and that there were concerns about identifying space that would allow fewer
than 10 individuals to participate while maintaining the six feet distance requirement. An inconsistency is noted,
however, in that there is substantial evidence that nursing staff are often moving from one unit to another, shift to
shift, and that individuals in care are frequently transferred from one unit to another, sometimes multiple times in a
week.
                                                         12                                        Mental Services Report
                                                                                                            May 11, 2020
         Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 13 of 27



contact with individuals in care who reach out to them by phone, and they play an important role

in supporting clinicians on the unit with supplies and handouts, but there has not been

coordinated treatment delivery due to the administrative leadership decision. Approximately 34

licensed, board-certified or accredited clinicians are currently not involved in direct care

treatment but are assigned to perform non-clinical work in the Hospital.

         Treatment now largely consists of less structured interventions by nursing and unit

clinical staff who do frequent “check ins” with individuals in care. Each unit continues to have

psychiatry, nursing, social work and clinical administrator services available to the individual in

care. It is noted that some treatment team staff are located on the unit, others come to unit as

needed or engage via video teleconference or by phone.

         Some of these same treatment team staff, while covering their own unit, also are covering

vacant positions or for colleagues who are out of work due to COVID-19.21 DBH provided a

May 9, 2020 list of positions available for hiring to the Hospital that includes 22 vacant

positions. Hospital staff indicate that as of February 1, there were 27 clinical positions available.

It appears that five clinical positions were taken from the Hospital just before the COVID-19

outbreak occurred. This loss of positions directly impacts patient care.

         For the most part, staff are not conducting group therapy. Competency restoration is

continuing on a one-to-one basis with psychology staff, but no psychological testing is occurring,

and staff are educating and reinforcing behavior around COVID-19. Individual therapy is

continuing either through in-person, phone or through video/teleconferencing, although a number

of individuals in care have elected to suspend therapy until it can be held in person. The Positive

Behavioral Support team is available to bring supplies and equipment to units, but they are not


21 It is also noted that other treatment team positions are currently vacant or filled but unavailable due to medical or
other reasons.
                                                          13                                         Mental Services Report
                                                                                                              May 11, 2020
         Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 14 of 27



going on the units. Chaplain services, especially to those affected by deaths of their long-time

friends, are offered in shorter visits on fewer occasions due to infection control concerns.22

         Both the Psychology and Treatment Services departments have created and distributed

activity packets to individuals in care. The packets include activities, puzzles, quizzes, sudoku,

origami games, brain games, breathing guides, tips for stress reduction/tolerance strategies,

meditation and other similar activities. The Psychology Department developed a video about

COVID-19 that is available to individuals in care on the Hospital’s internal television channel.

In addition, Psychology staff are developing a manual for individuals in care to prepare them for

a planned telehealth roll out and upcoming groups. The manual will include exercises and

activities for individuals in care to use between groups. In addition, during a visit on 1D, Amicus

observed unit staff introducing recreational activities that were fun, involved multiple individuals

in care who maintained social distance and were geared to the cognitive ability and language

capacity of the participants.

         Despite these efforts, multiple individuals in care interviewed reported very little, if any,

treatment is occurring and that there is little for them to do on the units other than watch TV. 23

All those interviewed reported they felt supported by staff who were willing to respond to

requests for help. One individual requested access to computer games and specific video games


22  Transfers between units according to COVID-19 status has also made it more difficult to continue consistent
clinical interactions between treatment teams and their individuals in care. Under the Hospital’s current protocol,
which is a marked difference from prior policy, when an individual is transferred to a new unit for COVID-related
reasons, the sending treatment team remains responsible for the individual, but access to that team by the individual
in care becomes challenging as in some cases access it is done via video conferencing or telephone. This disruption
in known supports can be very disorienting for individuals whose psychiatric condition is also challenged by the
anxiety, sadness and loneliness that characterizes the COVID-19 pandemic or for those who fear or do not like using
technology. Clinical staff are also challenged by monitoring their individuals, who remain in their care despite
being housed elsewhere for COVID-19 purposes.
23 For example, one individual described his day as getting up, eating breakfast, getting medicine, sleeping until
noon, and watching TV. Another reported spending most of the time in his room, singing and taking many showers
to keep clean from COVID-19. Yet still another reported being monitored by nursing two to three times a day,
eating meals, watching TV, being provided medication and snacks, and going to the recreation yard occasionally.
None mentioned treatment.
                                                         14                                       Mental Services Report
                                                                                                           May 11, 2020
         Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 15 of 27



to help pass the time. Another mentioned that he preferred to read in Spanish and was provided

with books in the Spanish language by his treatment team.

         Data reflecting treatment both before and after the COVID outbreak confirm what was

learned from interviews and observations: that between February 2020 and April 2020 there has

been a dramatic decrease in the provision of mental health services at the Hospital. In February

2020 alone, there were 1396 group sessions scheduled, and 1220 were held at the TLCs.24 These

groups accounted for 8018 hours of scheduled treatment. Data further show that 168 individuals

in care attended 5982 hours of group treatment in February 2020, for an average of over two

hours of group per day per individual in care.25 In contrast, data provided by the Defendants

reflecting treatment since April 1 st show a significant decrease, with fewer than 100 hours of

treatment scheduled compared with the almost 6000 hours just two months earlier.26

                   Scheduled Treatment Hours By Discipline April 1, 2020 to April 30, 2020


                                                                    Grand Total
                       Psychology                                     72:20:00
                       Psychiatry                                     10:00:00
                       Clinical Administrator                          8:50:00
                       Chaplain                                        4:20:00
                       Social Work                                     1:40:00
                       Unit                                            1:40:00
                       TX Mall                                         0:50:00
                       Grand Total                                    99:40:00




24 Data from TLC Scheduling System, February 2020. During February some groups were cancelled primarily due
to the federal holiday and celebrations of Black History month and patient birthdays. Despite these cancellations,
February totals still dwarf group treatment hours since April 1.
25 Id. There was an average of 36 hours of group treatment per patient in February 2020 over 17.5 days of scheduled
group treatment in the TLCs.
26 As noted, the data reflecting February 2020 was provided by the defendants and is from a scheduling database
that tracks groups scheduled, groups held and groups attended, but does not reflect individual therapy sessions held.
The data for April was taken from a document titled “Self-reported Data for Individual Therapy and Check-ins,”
which was also provided by the defendants. This latter document includes hours of individual therapy provided
whereas the report of February 2020 treatment does not appear to include that data, making the discrepancy in
scheduled treatment hours even greater. We were able to use this data to calculate hours scheduled but were unable
to compare data as to hours attended and average patient treatment hours due to the way the April data was
presented; based upon interviews, we believe the April data may be underreporting “check-in” hours.
                                                         15                                       Mental Services Report
                                                                                                           May 11, 2020
         Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 16 of 27




        The data on individual therapy show only a slight decline in services. Prior to the

COVID-19 outbreak, approximately 53 individuals in care were provided in person individual

therapy with psychologists or psychology trainees; sessions range from 30 minutes to one hour

and are usually scheduled to take place once a week, although therapists are available at other

times to support individuals in crisis. As of May 1, 2020, data show that 53 unique individuals

in care are scheduled for 56 individual therapy sessions; of those, however, therapy for nine

individuals (17 percent) is “on hold” for a variety of reasons (i.e., individual in care choosing to

wait until “in- person” therapy is available, the individual in care has difficulty using

teleconferencing or the unit lacks the capacity for teleconferencing, or individual in care has

been ill). Two individuals in care are new referrals and therapy started last week. Of the 44

therapy sessions involving the remaining 42 individuals in care, eight involve therapy provided

in person, 18 by phone, 13 by video conferencing.27. The creative use of alternatives to in-

person therapy has allowed most therapy individuals in care uninterrupted treatment.

        Amicus also conducted record reviews to assess how the changes were affecting treatment

 planning and documentation. A review of 29 records28 showed that 100 percent of treatment

 plans were completed on a timely basis. However, most treatment plans do not include updated

 interventions that are reflective of what is now being provided or available to individuals in

 care. Indeed, 90 percent of the IRPs reviewed (25 of 28) 29 incorporated TLC and unit groups

 that are no longer operating; only ten percent (three of 28) included updated interventions that



27 Three therapy session are now being held by phone due to active COVID diagnosis but would usually be held in
person, and two are now by phone due to COVID-19 diagnosis but would otherwise be by video conferencing due to
COVID-19
28 This is a 14 percent (29 of 206 individuals) sample size.
29 One case reviewed was a new admission and the IRP was not yet due.

                                                      16                                     Mental Services Report
                                                                                                      May 11, 2020
        Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 17 of 27



accurately portrayed interventions actually being provided. In progress notes, therapeutic

progress notes, and social work updates, there were periodic references to changes to treatment

and discharge planning, but it was not consistent. Additionally, given the numerous transfers of

individuals in care without updates to the IRPs by the receiving units, it is difficult to ascertain

what interventions are actually being provided on the new unit.

       Recognizing the need to modify treatment service delivery in the near term, the Hospital

continues to plan a limited telehealth program on each unit to allow for remote group therapy.

This program has been delayed for several reasons; initially there were delays in obtaining

agreement for the program due to funding issues, which have now been resolved. The latest

delays were caused because of the failure to deliver needed equipment; Amicus was informed the

equipment was shipped to another jurisdiction. As planned, treatment will be provided via one

large touchscreen monitor with cameras on audio/visual carts. The telehealth program will allow

for clinical groups, including some led by off unit TLC and Rehabilitation Services staff, to be

held on the unit but with the group leader working remotely. As currently planned however,

each unit will get only one cart to render the device mobile and secure, which will significantly

limit the number of groups that can be held.30 While this would be an expansion of treatment

services as compared to what is available now, this would not be equivalent to the pre-COVID

treatment program.

       Saint Elizabeths’ main modality of treatment delivery is through groups sessions

(“groups”). Given the social distancing requirements dictated for safety during the COVID-19

outbreak it is clear that during this time fewer people can be in any group at a given time.


30 To be ready for this, managers have measured the public areas on the unit and have identified two areas in which
space will allow for small groups on the unit; one will accommodate groups with up eight members and one up to
10 members.


                                                       17                                       Mental Services Report
                                                                                                         May 11, 2020
        Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 18 of 27



Groups may need to be of shorter duration and with greater frequency (e.g. three 45-minute

groups per week as opposed to two-hour groups per week). Given that groups will be conducted

using technology, staff and individuals in care will require training to use and engage

appropriately. To ensure this plan is implemented, there must be enough staff to ensure that the

technology is working and used in a safe manner.

Mental Health Services Related Recommendations:

       Group therapy is an important and proven treatment modality that provides numerous

benefits for participants. It helps an individual in care realize that there are other people who

have similar issues and is useful in the development of interpersonal skills. In addition, the

members of the group who have similar concerns can support each other and may offer support

to address a particular problem that an Individual can use to respond effectively to their own

situation. It also provides a degree of socialization for individuals. It is for these reasons that

treatment at Saint Elizabeths has been heavily focused on group therapies. Unfortunately, group

therapies have all but been eliminated during the current COVID-19 outbreak.

       Recommendation # 5: The Hospital should develop - and have the capacity to implement

immediately - alternative methods of providing group treatments as conditions change in the

short-, medium- and long-term that allow for reduction or tightening of social distancing. The

Hospital’s current plan for telehealth is one such approach, which should be implemented as

quickly as possible, but is insufficient to address the potential long-term implications of COVID-

19 response. The implementation of any staffing plan should be consistent with the Infection

Control principles as outlined by the amici.




                                                  18                                  Mental Services Report
                                                                                               May 11, 2020
        Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 19 of 27



       Recommendation # 6: The Hospital should expand on unit treatment via telehealth by

purchasing the IT equipment for individuals, units and clinicians as recommended in the

technology-related section below.

       Recommendation # 7: While the Hospital shifts to telehealth treatment modalities for the

immediate future, clinical leadership should develop a step-by-step plan to return to the TLCs,

including what equipment and staff resources are needed, and how the units will continue to

utilize telehealth options in the meantime or as circumstance warrant.

       Recommendation # 8: DBH should restore all vacant positions available to the Hospital

on February 1, 2020 and these should be prioritized for recruitment and hiring.    The Hospital

should evaluate its staffing to determine if it has sufficient staffing to provide adequate number

of hours and types of treatment given that more groups may be required to implement social

distancing.

       Recommendation # 9: The Hospital should implement the “SEH Telehealth Plan” so that

Rehabilitation Services and Treatment Services staff can provide clinical care on the units as

soon as units are COVID-free, or otherwise determined to satisfy Infection Control requirements,

and continuing until such time as regular TLC and treatment venues can safely open.

       Recommendation # 10: The Hospital needs to reduce the high number of inter-unit

transfers as soon as possible and reconsider the requirement that the home treatment team follow

the individual in care who has been transferred.

      19. What technological assistance, such as computer and/or iPad or tablet is
available to patients for teletherapy and other mental health treatment and how
frequently can patients access it?
       There has been access to technology provided to individuals in care, although it remains

very limited. Each unit has access to a video conference monitor with camera which connects

through the District’s video conference platform to off-unit treatment team members for IRP
                                                   19                               Mental Services Report
                                                                                             May 11, 2020
         Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 20 of 27



meetings, court hearings and sometimes family or lawyer calls. On some units, individuals are

not able to use the device because it is not easily portable and is set up in a non-COVID (clean)

area of the unit. Individuals in care on some units are able to use these for individual therapy

with his or her therapist; almost 30 percent (13) of individuals in care with individual therapists

are using technology to continue their treatment. However, the equipment is not always readily

available to the individuals in care, as it is located in a room behind a locked door, so

individuals in care are required to engage unit staff to obtain the device. As noted above, the

planned teletherapy plan has not yet been implemented. Currently, individuals in care are not

permitted to use personal phones or electronic devices such as iPad or tablets on the unit.

Technology Assistance Related Recommendations:

         Individuals in care are fairly isolated at this time, and this is in part due to the limited

access individuals in care have to technology. Interviews with individuals in care revealed little

social interaction and much time spent watching TV and napping.

         Recommendation # 11: The Hospital should immediately procure iPads or similar

devices for each individual in care at St. Elizabeths. The device should be capable of video

conferencing for individual and group treatment, accessing group resources, and communicating

with family and lawyers. Training for staff and individuals in care on the use of the device

should be provided.

         Recommendation # 12: The Hospital should immediately procure laptops or similar

devices for each clinician who treats individuals in care. The device must be capable of video

conferencing for any clinical activity the clinicians provide, including remote access to the

electronic health record and other Hospital IT systems. The devices must be camera- and Wi-Fi-

ready.


                                                    20                                   Mental Services Report
                                                                                                  May 11, 2020
        Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 21 of 27



       Recommendation # 13: The Hospital should immediately evaluate all treatment areas

and residential areas for Wi-Fi capacity, so that the above technology can be utilized in all areas

of the Hospital including rooms housing individuals in care.

       Recommendation # 14: The Hospital should immediately procure 12 additional video

conferencing devices and suitable AV carts so that two different group activities can occur on

each unit simultaneously. This will allow for a greater number of individuals in care to

participate in group therapies or other activities.

     20. What opportunities to meaningfully engage individuals in isolation or
quarantine is the Hospital providing, including socialization and recreation?

        There have been very limited opportunities available for socialization and recreation.

All weekend and evening activities have been cancelled as of March 16, 2020, and the closure

of the TLCs has further limited these opportunities. Units have scheduled time for the

recreation yard, but not all are using the time and there is no mingling of units. First floor units

have access to their courtyards, and individuals reported using these courtyards as weather

conditions permit. Two second floor units have access to a small courtyard, but using it

requires individuals to use off-unit hallways and the movement to the yard is quite staff-

intensive.

       Isolation and feeling locked down was a common complaint expressed by the majority of

the individuals who were interviewed. While most individuals in care could state their

understanding of the reasons for social-distancing, they described the long isolation periods as

daunting or with resignation. When asked if they would like to have access to their family,

lawyer, and other natural community supports, the answer was universally affirmative.

Socialization and Recreation Related Recommendations:


                                                  21                                Mental Services Report
                                                                                             May 11, 2020
          Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 22 of 27



          Currently, each unit has scheduled access to the recreation yard (one unit at a time) and

those units on the first floor also have access to the courtyards off each first-floor unit.

Recreational and socialization opportunities are extremely limited.


          Recommendation # 15: The Hospital should consider other alternatives for increased

socialization such as use of video conferencing for individuals in care across units or virtual

parties so that individuals can connect with their peers for other units.

          Recommendation # 16: The Hospital should expand visitation opportunities beyond the

current, limited hours, and to other areas within the facility, including outside areas such as non-

unit courtyards or the recreation yard by still practicing and adhering to social distancing

protocols.

      21. Has COVID-19 affected the Hospital’s response to patient incident reports,
including the time within which the Hospital responds?

           Overall, unusual incidents are below where they were earlier in the year other than those

involving medical emergencies. This likely reflects the significantly lower census, but the

overall reduction is impressive. Indeed, data below shows a marked decrease in unusual

incidents beginning in March 2020, when the census began to decline.

          A review of incidents involving physical assaults, aggressive behavior and psychiatric

emergencies likewise shows a significant decline. From January 2020 through April 2020, the

rate of incidents in these categories declined by 32 percent. Specifically, in January 2020 the

rate of unusual incidents per 1000 individual in care days in these categories was 10.28 which

dropped to 6.37 in April 2020.31 See chart below.



31   Notably, a recent serious assault resulted in the hospitalization of a staff member.


                                                           22                               Mental Services Report
                                                                                                     May 11, 2020
       Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 23 of 27




In contrast, and not surprisingly, the rate of unusual incidents involving medical emergencies

increased 132 percent between January 2020 and April 2020, from 1.57 incidents of medical

emergencies per 1000 individual-in-care-days in January, to 5.07 incidents of medical

emergencies in April 2020. The rate increased began in February 2020 and has continued to

rise since then. See chart below.




                                               23                                Mental Services Report
                                                                                          May 11, 2020
       Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 24 of 27




            There is no evidence that unusual incidents are not being reported or that there are

unusual delays in reporting. The Hospital’s Incident Investigations Manager or one of his

investigators continue to conduct investigations into incidents, although interviews are now by

phone rather than in person. Investigators have laptops and remote access to the electronic

health record and the video cameras within the facility. Investigation reports are proceeding in

the usual course. In fact, it appears that the overall decrease in unusual incidents overall,

especially in key categories reflective of violence, has positively impacted the reporting and

investigations into unusual incidents in accordance with Hospital policy.

      22. How many patients have been restrained or secluded on a daily basis since
March 11, 2020? How does that compare to the Hospital’s pre-COVID-19 average use of
restraint and seclusion, taking into account the reduced patient census? Who is reviewing
the use of seclusion, restraint and the consideration of less restrictive measures?

      Incidents of seclusion and restraint are down significantly since January 2020 as is the

number of unique individuals restrained or secluded. As Table 1 below shows, the rate of

seclusion or restraint has declined since January 2020 and as Table 2 shows, the number of

unique individuals restrained or secluded likewise has declined.


                                                24                                  Mental Services Report
                                                                                             May 11, 2020
        Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 25 of 27



             Table 1: SECLUSION OR RESTRAINT EPISODES PER 1000
             PATIENT DAYS
             January 2020               8 episodes
             February 2020              7 episodes
             March 2020                 6 episodes
             April 2020                 4 episodes



             Table 2: UNIQUE INDIVIDUALS RESTRAINED OR
             SECLUDED, BY MONTH
             JANUARY 2020 TO APRIL 2020
             January 2020               20 individuals
             February 2020              25 individuals
             March 2020                 14 individuals
             April 2020                 14 individuals


Staff interviewed indicated that the lower overall census, especially the decrease in the number

of pretrial individuals in care, the more limited opportunities for individuals to interact, the

enforcement of social distancing, and the presence of treatment team clinicians on the unit has

contributed to fewer incidents of restraint or seclusion.

       As of the writing of this report it remains unclear who is reviewing incidents of restraint

or seclusion and the Medical Director confirmed that he is not reviewing incidents. Amicus

was advised that Treatment team debriefing after restraint and seclusion incidents have occurred

but Amicus has been unable to verify this at this time.

       Additionally, it should be noted that a long-term seclusion suite on 1D was found to be in

use during Amicus’ visit. The door was locked from the outside but opened from the inside

without a key. Two Behavioral Health Techs (BHTs) were in the suite with the two individuals

in care. We were provided with an email from DC Health authorizing the use of the suite for

purposes of medical isolation for one individual in care during the current outbreak, but it does

not appear from that document that DC Health authorized use for more than one particular

individual in care. The Hospital needs to clarify with DC Health if it intends to use this area
                                                 25                                  Mental Services Report
                                                                                              May 11, 2020
        Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 26 of 27



beyond the limited scope of permission provided to date. In addition, the Hospital is only now

developing a Medical Isolation suite policy and Nursing Procedure.

Use of Restraint and Seclusion Related Recommendations:

       Recommendation # 17: The Medical Director, Chief Clinical Officer and Chief Nurse

should immediately begin to review all incidents of restraint and seclusion to ensure they are

being used appropriately and in compliance with the policy.

       Recommendation # 18: The Hospital should develop a Medical Isolation suite policy and

nursing procedure that ensures that it is used safely, rarely, and strictly for declared medical

isolation purposes. It should require levels of observation consistent with the use of seclusion

and restraint, within the recently revised CMS guidelines.

      23. What access do Individuals In Care have to the use of the telephone and is their
privacy respected?
       At this time, all individuals in care on a unit share a phone located in the dayroom close

to the nursing station, so there is limited privacy. This has not changed since the COVID-19

outbreak. However, if the individual in care needs to talk with his or her lawyer, staff may

facilitate use of the video conferencing equipment or use a treatment team member’s desk or

cellphone, so the individual has privacy. This is a very labor-intensive request, given treatment

team members responsibilities, the need to ensure safe infection control practices for the

equipment and the non-patient care space, and requires staff involvement in arranging lawyer

calls which would otherwise be at the discretion of the individual in care.

Phone Availability Related Recommendation:




                                                 26                                  Mental Services Report
                                                                                              May 11, 2020
        Case 1:19-cv-03185-RDM Document 78 Filed 05/11/20 Page 27 of 27



       Recommendation # 19: The Hospital should procure personal phones for individuals in

care to use for family and lawyer contacts or permit individuals to procure their own and allow

them to use them.




       VI. CONCLUSION

       The current COVID outbreak at the Hospital has changed the lives of every individual in

care at the Hospital. Connections to staff and other individuals have been broken, they have lost

peers to the virus and they must manage their anxiety without the benefit of many therapies upon

which they were dependent. The effect on these individuals will likely be long lasting and the

Hospital must be ready to address the effect for the long term.

       Staff at Saint Elizabeths have responded in remarkable ways to this pandemic. They

come to work despite the risks, and those who are not directly treating Individuals In Care are

eager to do so. Staff are interacting with individuals in care in caring and creative ways and

making exceptional effort to meet the challenges posed by the COVID-19 outbreak. It is

important that their voices be heard as the Hospital moves forward.



                                                     Respectfully,




                                                     __________________________________
                                                     Patrick J. Canavan, PsyD
                                                     Amicus Curiae




                                                27                                 Mental Services Report
                                                                                            May 11, 2020
